Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 30-49 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Original claims 30-49 were directed method, device, and computer readable storage medium for generating different alerts for a detected alert condition based on determined battery level. Amended claims 30-49 are directed to method, device, and computer readable storage medium for generating different alerts for a detected alert condition based on determined ambient light level. These are two different embodiments of the invention. The battery level embodiment is described in [0030], [0083], [0084], and [0172] of the specification and the ambient light level embodiment is described in [0028], [0030], [0048], [0053], [0056], [0080], and [0172] of the specification. The embodiments are sufficiently different and not obvious variants such that a different search would have been required for each embodiment. Therefore, if the embodiments had both been originally presented in the claims, a restriction requirement would have been made to allow examination of only one of the embodiments.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 30-49 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The amendment filed on 8/26/2021 modifying all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) 
The amendments changing claims 30-49 to the determined ambient light level embodiment instead of the determined battery level embodiment is considered as canceling any claims directed to the determined battery level embodiment.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W BEE whose telephone number is (571)270-5183.  The examiner can normally be reached on 9:00 - 7:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREW W BEE/Primary Examiner, Art Unit 2699